PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/672,379
Filing Date: 1 Nov 2019
Appellant(s): Menendez et al.



__________________
          David P. Bernstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/14/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal

The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action dated 05/19/2021 from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Arguments

35 U.S.C. 102/103

Acknowledgement: 
Initially the Examiner would like to acknowledge that the pending final rejection dated 05/19/2021 is missing the 35 U.S.C. 103 rejection heading indicating that Prosser6575 does not explicitly disclose the limitation: 
(determining that a second person is in proximity to the charging station) (in response to determining that the second person is in proximity to the charging station, identifying whether the second person is a user of the charging station). (in accordance with the determination that the second person is not a user of the charging station) (providing, using a second mode for selecting content distinct from the first mode for selecting content, second content for display, wherein the second mode provides content for non-users of the charging station) (displaying the second content on the display of the charging station). 
(generic content that is not personalized for the second person). 
This was simply a transcription omission from when the examiner copied and pasted the draft rejection into OC. Regardless, it is clear that the examiner is using a one reference 35 U.S.C. 103 rejection to reject this limitation.

Appellant argues: 
A. Group A: Independent claims 1, 9, and 17 and their dependent claims 2, 3, 10, and 11 are patentable over Prosser.
Independent claim 1 is representative of the group A claims. The group A claims stand rejected under § 103 in view of a single reference, Prosser. The Applicant respectfully requests that these rejections be overturned for the reasons set forth below.
1. The Final Office Action does not clearly identify (1) the scope and content of the prior art and (2) the differences between the claimed invention and the prior art, and thus fails to properly apply the Graham framework for obviousness.
 (pp13) The Final Office Action fails to apply the Graham standard to claim 1 in view of Prosser. In particular, the Final Office Action fails to clearly map the limitations of claim 1 to portions of Prosser, and thus fails to identify (1) the scope and content of the prior art and (2) the differences between the claimed invention and the prior art.
The possibility that the Examiner is taking the position that paragraph 58 of Prosser teaches all of these limitations is discussed in greater detail below, as is the possibility that the Examiner does not. In either case, however, the Examiner has failed to provide sufficient particularity to explain how paragraph 58 teaches these limitations. Thus, it is impossible to tell what the Examiner’s position is with respect to the scope and content of the prior art and the differences between the claimed invention and the prior art.
2. The Examiner has not demonstrated with sufficient particularity that Prosser teaches the limitations of claim 1, discussed above.
3. The Examiner has not explained why claim 1 would be obvious if, in fact, Prosser fails to teach the limitations of claim 1, discussed above.
The Examiner’s explanation amounts to nothing more than an allegation that Prosser’s charging station has the hardware necessary to perform claim 1, and thus is analogous to the reasoning that was overturned in Gianelli. Other than through the use of hindsight bias (discussed below), the Examiner has not explained why it would have been obvious to modify Prosser to use a second mode for selecting content to display in response to the charging station determining that there is an individual, that is not a user of the charging station, in proximity to the charging station.
4. The Examiner’s rationale for why one of ordinary skill in the art would have modified Prosser to include the missing limitations of claim 1 improperly relies on hindsight bias.
The Examiner has not pointed to anything in the prior art as suggesting that it would be beneficial to perform these limitations of claim 1 to gain an “advertising benefit even though no payment information or other ‘data known about the consumer’ is available.” Rather, the Examiner appears to be relying on the Applicant’s own disclosure to lead to this conclusion, thus impermissibly relying on hindsight bias.

Background
Prosser et al.  (US 2012/0116575) (hereinafter “Prosser”) discloses:
(charging station for an electric vehicle). An electric vehicle charging station (EVCS) that includes an electric vehicle charger adapted to provide electrical power to a vehicle; a network device adapted to communicate with a wireless network; and a point of sale device coupled to the electric vehicle charger and the network device (fig. 1, abstract, par. [44-45]).
(determining that a first person is in proximity to the charging station) (in response to determining that the first person is in proximity to the charging station, identifying whether the first person is a user of the charging station). EVC typically comprising a touch screen display for end user interactivity (par. [40], [60-61]). Interactions by the consumer with the EVC’s display are detected by the system (fig. 2, par. [50-51]), wherein such interactions are indicative of a determination that the consumer is in proximity to the charging station, and that the consumer is a user of the charging station.
Electric vehicle charger and touch screen display may optionally have a built-in camera or web-cam to observe and determine in real time demographics and/or to count impressions and determine what type of consumer/ individual stops to view or interact with the advertisement (first individual, second individual, etc) and record usage metrics (par. [41], [60-61]), wherein said at least usage metrics of a user is likewise an indication that the user “is a user of the charging station”.
 (in accordance with a determination that the first person is a user of the charging station: providing, using a first mode for selecting content for users of the charging station, first content for display; and displaying the first content on the display of the charging station). Advertisement content can be targeted to a person who is charging his vehicle (par. [51], [60-61]), wherein such targeting content to the user who is charging the electric car and interacting with the EVC display represents a first mode.
Advertisements can alternatively be displayed to the general public (par. [58]). 

In response: 
The Examiner disagrees. 
The Examiner believes that the following explanation and response arguments address all the Appellant’s arguments.

(i) The pending rejection of claim 1 initially establishes that the system of Prosser tracks consumer interactivity with the EVC. When the consumer interacts with the EVCS, the system learns and determines who the consumer is (fig. 2, par. [50-51]), and then “data known about the consumer is utilized to target the advertising to the consumer” (par.[60]).
(ii) The pending rejection of claim 1 further establishes that in Prosser, a webcam incorporated into the EVCS, collects data in its proximity. That is what webcams do; they merely capture images of individuals and objects in the vicinity of the webcam. It is further noted that a webcam captures images of any and all individuals and objects under the field of focus of the webcam. 
Since the field of focus of the webcam is the area surrounding the EVCS, then the webcam will capture images of not only an individual charging the vehicle (who can be the vehicle driver or a non-driver), but will as well capture images of any other individual(s) unrelated to any electric vehicle being charged who may be for whatever reason proximate to the EVCS (second person is not a user of the charging station). Not only does Prosser teach such webcam, but also teaches that determinations are made based on these webcam images (record usage metrics, etc)  (webcam images are analyzed).
(iii) Prosser further explicitly teaches that advertisements can alternatively be displayed to the general public (par. [58]). 

The pending office action (OA) then formulates a one reference 35 U.S.C. 103 rejection over Prosser of the limitation:
(determining that a second person is in proximity to the charging station) (in response to determining that the second person is in proximity to the charging station, identifying whether the second person is a user of the charging station). (in accordance with the determination that the second person is not a user of the charging station) (providing, using a second mode for selecting content distinct from the first mode for selecting content, second content for display, wherein the second mode provides content for non-users of the charging station) (displaying the second content on the display of the charging station). 
(generic content that is not personalized for the second person). 
This 35 U.S.C. 103 rejection argument clearly establishes the teachings and conclusions presented above under (i), (ii) and (iii) as follows:
 “Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in Prosser6575, displaying advertisements intended to the general public to “non-users” of the EVCS. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since this feature enables the system to gain an advertising benefit even though no payment information or other “data known about the consumer” is available.”
This 35 U.S.C. 103 rejection reasons that since the system of Prosser detects individuals in the vicinity of the EVCS who are both, operating the EVCS as well as individuals who are not operating the EVCS, and since Prosser further knows who is actively interacting with and operating the EVCS inputting information to pay for a vehicle charge and possibly other interactions, then as a result of analyzing the webcam images, by exclusion, Prosser also knows which individuals in the vicinity of the EVCS are not actively interacting and operating the EVCS, although “no other data” is known about these latter group of individuals captured in webcam images who are not operating the EVCS. 
Nevertheless, since Prosser teaches that advertisements can alternatively be displayed to “the general public” after the consumer interacting with the EVC is done interacting with the EVCS (so that the consumer interacting with the EVC display is no longer blocking the display and/or the display can be seen by other individuals and/or the display is no longer currently being utilized to display targeted advertisements to the consumer charging the car),  then the 35 U.S.C. 103 rejection further reasons that it would have been obvious to represent any individual captured in webcam images who are not operating the EVCS as “the general public” (or in other words, it would have been obvious to display “general public” advertisements to any individual captured in webcam images determined to not being operating the EVCS (in accordance with the determination that the second person is not a user of the charging station).
The motivation used by the examiner is that the feature of displaying to “non-users” of the EVCS, advertisements intended to the general public to “non-users” of the ECV, enables the system to gain an advertising benefit even though no payment information or other “data known about the consumer” is available for this group of individuals. In other words, despite the fact that no identifying information or personal information is available about individuals in the vicinity of the EVCS who are not actively interacting and operating the EVCS, advertising benefits or revenues would still be gained from presenting advertisements to such individuals, and it would be obvious and totally within the knowledge of a person of ordinary skill in the advertising arts to make this modification.
Under this motivation and implementation, advertising benefits from non-targeted advertisements could be gained, in addition to the typical methodology of implementing advertising revenues from targeted advertisements., and the display is still used to accrue revenues even when nobody is charging an electric vehicle or interacting with the EVCS in any other way.

Regarding Appellant’s assertion that the Examiner “fails to apply the Graham standard to claim 1 in view of Prosser, the Examiner notes that Appellant fails to indicate how and why the pending rejection in view of Prosser “fails to  identify (1) the scope and content of the prior art and (2) the differences between the claimed invention and the prior art”, when in fact the pending OA clearly explains in reference to the Graham considerations (both, in the context of the rejection and in the Response to Arguments section) that:
 (1): Prosser teaches electric vehicle charging stations (EVCS) in association with advertisements, as it is totally evident and clear from the pending office action (OA) rejection.
(2) and (3): The office action addresses each particular claimed limitation with specific prior art citations and for the most part with the claim limitations in italics and in brackets. The pending final office action includes rejection arguments which perfectly explain all the limitations of this claim in the proper context, and from this it is clear that a person of ordinary skill would understand the rejection logic and that the context of the rejection arguments are clear in light of the references. The logic of the rejection is simple and clear, and an understanding of the logic of the rejection would be totally within the knowledge of a person of ordinary skill in the advertising arts.
(4): There are no relevant secondary considerations.

Appellant argues: 
B. Group B: Dependent claim 5 and 13 are patentable over Prosser because Prosser does not teach or suggest “identifying that the first person is in proximity to the charging station using one or more cameras” as a precondition for providing first content using a first mode for selecting content for users of the charging station.
As explained above, Prosser does not teach or suggest “determining that the first person is in proximity to the charging station.”
In response: 
The Examiner disagrees. Appellant’s remarks are based on the assumption that Prosser does not teach or suggest “determining that the first person is in proximity to the charging station” which has been proven incorrect as explained above in reference to the rejection of claim 1. 

Appellant argues: 
C. Group C: Dependent claims 6, 7, 14 and 15 are patentable over Prosser because Prosser does not teach or suggest “identifying that the first person is a user of the charging station comprises detecting that an electric vehicle is connected to the charging station,” as recited in claim 6, or the similar features of claims 7, 14, and 15.
In response: 
The Examiner disagrees. Appellant’s remarks are based on the assumption that Prosser does not teach or suggest “identifying that the first person is a user of the charging station comprises detecting that an electric vehicle is connected to the charging station,” which has been proven incorrect as explained above in reference to the rejection of claim 1. 

Appellant argues: 
D. Group D: claims 4 and 12 are patentable over the cited references.
The group D claims stand rejected under § 103 in view of Prosser and Shay. Claim 4 is representative of the group D claims. Claim 4 requires, “wherein using the first mode for providing content for users of the charging station comprises using a machine learning technique to select the first content.”
The Final Office Action relies on Shay for teaching this feature. (Final Office Action at 5-6). Shay is directed to an “online system,” (Shay, title) and is wholly unrelated to electric vehicle charging stations.
1. The Examiner’s rationale for combining the cited references relies on hindsight bias.
2. At best, the Examiner demonstrates that the references could be combined. The Examiner does not demonstrate that one of skill in the art would combine the cited references.
3. Shay is non-analogous art.

Background:  
Shay et al. (US 2015/0088644) (hereinafter “Shay”) discloses: 
Based on prior interactions associated with a user, an online system predicts a likelihood that a user will perform particular actions (i.e., "ad action") associated with the content of an advertisement if the advertisement is served to the user (an amount of interaction by the user with an object associated with an advertisement). Using the predicted amount of user interaction, the online system determines an expected value of presenting the advertisement to the user. The advertisement is ranked among other advertisements based on the expected values associated with the advertisements, and one or more advertisements are selected for presentation to the user based on the ranking. An advertisement may also specify a threshold amount of interaction (extent of engagement) with an associated object as targeting criteria, so the predicted amount of interaction with the object associated with the advertisement may determine if a user is eligible to be presented with the advertisement (abstract, fig. 1, par. [13]). Client devices for receiving advertisements on a display of said client device, and for exchanging user information with the server including mobile devices (fig. 1, par. [16-18], [31], [39]). 
Ad action prediction module associated with machine-learning algorithms or model (a computational model) (fig. 2, par. [36], [38]).
In response:  
The Examiner disagrees. The pending rejection extensively explains the modification of Prosser in view of Shay, and why the combined references are analogous, and what is the motivation to combine.
The rejection explains that Prosser and Shay are analogous prior art by virtue of both being directed to “selecting advertisements”. 
The OA teaches the limitation of claim 4 and 12: “using a machine learning technique to select the first content” by formulating a KSR 35 USC § 103 rejection of the type B “Simple Substitution of One Known Element for Another to Obtain Predictable Results”. This rejection rigorously adheres to the format and requirements suggested by the Patent Office. (Federal Register / Vol. 72, No. 195 / Wednesday, October 10, 2007, 57529). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the advertisement selection method implementation scenario of Prosser, with the machine learning ad selection implementation of Shay8644.


Appellant argues: 
E. Group E: Dependent claims 8 and 16 are patentable over the cited references, which do not teach or suggest “identifying that the first person is a user of the charging station comprises detecting a user device associated with the first person that communicates with the charging station.”
While Karner teaches that a mobile device can receive information related to the electric vehicle charging station, Karner does not “detect[] a user device associated with the first person that communicates with the charging station” as a way to identify whether the first person is a user of the charging station. For example, in Karner, the mobile device may be used to view charging stations availability or notifications. However, nothing in Karner teaches or suggests that once the first person is in proximity to the charging station, that the charging station also “detects a user device associated with the first person that communicates with the charging station.” Claim 8 requires that the user device communicates with the charging station in order to determine that the first person is a user of the charging station.
Thus, claim 8 requires that the user device communicates with the charging station as a means to identify that the first person is a user of the charging station. Karner does not teach or suggest “identifying that the first person is a user of the charging station comprises detecting a user device associated with the first person that communicates with the charging station.” The group E claims are therefore patentable over the cited references.

Background:  
Karner et al. (US 2013/0127416) (hereinafter “Karner”) discloses: 
System 100 can be configured to operate as part of a charging network comprising a user interface 115 (fig.1, par. [31]). User interface 115 can be configured to provide at least a portion of the outputs to a computer system (e.g., any computer system apart from the electric charging station including, for example, a mobile device such as a smart mobile telephone and/or a personal computer such as a laptop or desktop computer) (fig.1, par. [72], [92-94]).
The mobile device software application can be configured to provide the user's current location automatically, using a wireless network connection and/or global positioning system of the mobile device, to user interface 115 and/or the other external device 130 (fig.1, par. [92-94]).
In response:  As indicated, Karner teaches a system that can be configured to operate as part of a charging network comprising a user interface 115, and for this feature Karner7416 and Prosser are analogous prior art.
The OA teaches the limitation of claim 8 and 16: “detecting a user device associated with the first person that communicates with the charging station” by formulating a KSR 35 USC § 103 rejection of the type C “Use of Known Techniques to Improve Similar Devices (Methods, or Products) in the Same Way”. This rejection rigorously adheres to the format and requirements suggested by the Patent Office. (Federal Register / Vol. 72, No. 195 / Wednesday, October 10, 2007, 57529). 
Prosser teaches “identifying that the first person is a user of the charging station”, and Karner7416 teaches: users of a user device in the context of electric charging station and detecting the user device of these users. Via this KSR rejection, Karner is then used to expand the first person that communicates with the charging station of Prosser, with detecting a user device in the context of charging station, to include detecting the a user device associated with the first person. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mario C. Iosif/            Primary Examiner, Art Unit 3681                                                                                                                                                                                            

Conferees:
/HAJIME ROJAS/            Supervisory Patent Examiner, Art Unit 3681    

/WILLIAM A BRANDENBURG/            Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.